IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAY STEVEN GUTIERREZ,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5157

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Ray Steven Gutierrez, pro se.

Pamela Jo Bondi, Attorney General and Trisha Meggs Pate, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.